DETAIL ACTION

1. 	This Office Action is in response to Applicant’s Request for Continued Examination, filed on 01/26/2022.
Response to Arguments 
2. 	Applicant's arguments filed on 01/26/2022 have been fully considered but they are not persuasive. Following is Examiner’s explanation:
	Applicant argued that, none of the prior art(s) teaches new amended feature for independent claim 1 (and also, similar feature was addressed in claim 10)” an electronic transformer comprising: an input configured to receive an input voltage; a rectifier and a power factor corrector, the rectifier configured to rectify the input voltage and the power factor corrector configured to output a substantially constant DC voltage regardless of an amplitude of the input voltage” (See, REMAKRS, Page 6-7), and hence should be allowable. No other arguments were presented. 
	However, the arguments is not persuasive, as can be seen below generated mapped out Figure, based on claim 1 (same applies for claim 10).

    PNG
    media_image1.png
    525
    945
    media_image1.png
    Greyscale


 [NOTE. under BRI, for the purpose of examination, Examiner is interpreting claims 1 and 10’s an electronic transformer comprising TWO SEPARATE PORTIONS, where FIRST PORTION comprises features a and b (has the functionality to convert AC input to constant DC output, with an input amplitude control); and SECOND PORTION comprising rest of the feature(s), such as- (c) “dimming control circuit”,(d) “a controller”, (e) “an inverter” , (f) “output transformer” or (g)“output voltage of the output transformer” (has the functionality to convert AC/DC input to constant AC (under BRI, could be even a DC) output, with an input amplitude control, based on an user-input dimming control).]
Claim Objections
3. 	Claims 1 and 10 are objected to because of the following informalities:  
Regarding claim 1, Applicant claims, 
In line 3-5,  “an electronic transformer comprising: a rectifier and a power factor corrector, the rectifier configured to rectify the input voltage and the power factor corrector (“PFC”) configured to output a substantially constant DC voltage regardless of an amplitude of the input voltage”, where Examiner fail to see any relationship or connection of the PFC output to rest of the claimed feature(s) (i.e. “dimming control circuit”, “a controller”, “an inverter” , “output transformer” or “output voltage of the output transformer”. Note. It seems from Fig. 9 that inverter 520 and controller 550 receives PFC 510’s output, but it is not claimed so in claim 1.)
In Line 12-15, “an output transformer configured to receive the switched voltage and provide an output voltage; wherein the output voltage is substantially the same regardless of an amplitude of an input voltage”, which is unclear and inconsistent. Examiner suggests to amend “regardless of an amplitude of an input voltage” to “regardless of an amplitude of the input voltage”; to amend “an output voltage” to “an AC output voltage”; and to amend “the output voltage is substantially the same” to “the AC output voltage is substantially the same”. 
Regarding claim 10, Applicant claims, 
 In Line 1-6, “a method of transforming an input voltage, the method comprising: receiving the input voltage; rectifying, via a rectifier, the input voltage; outputting, via a power factor corrector, a substantially constant DC voltage regardless of an amplitude of the input voltage” where Examiner fail to see any relationship or connection of the PFC output to rest of the claimed feature(s) (i.e. “dimming control circuit”, “a controller”, “an inverter” , “output transformer” or “output voltage of the output transformer”. Note. It seems from Fig. 9 that inverter 520 and controller 550 receives PFC 510’s output, but it is not claimed so in claim 10).
In Line 13-15, “outputting, with an output transformer, an output voltage based on the switched voltage; wherein the output voltage is substantially the same regardless of an amplitude of the input voltage”, which is unclear and inconsistent. Examiner suggests to amend “an output voltage” to “an AC output voltage”; and to amend “the output voltage is substantially the same” to “the AC output voltage is substantially the same”. 
[NOTE, in regards to claim 1 (L12-15) and claim 10 (Line 13-15):  Under Broadest reasonable Interpretations BRI, a transformer is known to have at least a primary & secondary (or 3rd or more) windings. Since, output transformer is receiving AC signal from the inverter, on the primary winding, it is understood that an AC signal will be outputted from the secondary winding. However, Applicant fails to define “output transformer” and its “output voltage” (is it ac or dc?), which makes the claim unclear and open to other (i.e. such as being DC output) interpretations, which teaches away from Applicant’s real invention. Moreover, Applicant also fails to define how the output voltage is 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 3-5, 8, 10, 12-15 are rejected under 35 U.S.C 103 as being unpatentable over Choi et al. (“Choi”, US Pat 7414371), in view of Banayan et al. (“Banyan”, US Pat 9331566) and Imanka (US Pub 2015/0188).
Regarding claim 1, Choi teaches (Fig. 1-8. Col. 1 L23-34, L53-67, col. 4 L18-col. 5 L36, col. 6 L39-col. 8 L22) an electronic transformer comprising: an input (DC input Vin) configured to receive an input voltage (Vin); a dimming control circuit (abstract, Fig. 1 shows the main invention describing the use of two networks to control the brightness/dimming of fluorescent lamp CCFL 112) configured to receive a user-input (BRITE) and output a pulse width modulated signal (PWM-OUT, using PWM Controller 412, 414) based on the user-input (BRITE);  a controller (Fig. 4a, 110’s Vsns, 400, 402, 404, 422, 410, 408) configured to output a control voltage (Vramp), the controller varying (using switch 422, which controls 410 and 408, respectively) the control voltage (Vramp) based on the pulse width modulated signal (PWM-OUT is received via two networks of Fig. 1, and then received as Vsns, respectively): an inverter (Fig. 1’s primary network 100 is an inverter, which can be half bridge (Fig. 3B, 326, 328) or full-bridge (Fig. 2, 202, 204, 212, 214), as shown in Fig. 2-3) configured to receive the control signal (Vramp is compared in PWM controller 412 and 414) and output a switched voltage (present at the primary winding of 206 that is outputted from 220) related to the pulse width modulated signal (PWM-OUT); and an output transformer (Fig. 1’s secondary network 102 is a transformer 206, which is shown in Fig. 2-3) configured to receive the switched voltage (from the primary network-inverter 100) and provide an output voltage (Vout is AC output). 
 regardless of an amplitude of the input voltage; and the output voltage (of the output transformer) is substantially the same regardless of an amplitude of an input voltage.
[NOTE. under BRI, features such as (a) ‘rectifier’ and (b) ‘power factor corrector’, are known to convert AC signal into a DC signal, which is a well-known and established technique. Note, Applicant fail to establish any relationship or connection of the ‘rectified input voltage’ of feature (a), and ‘a substantially constant DC voltage’ of feature (b), to any other rest of features, as claimed in claim 1, (i.e. other feature(s), such as- “dimming control circuit”, “a controller”, “an inverter” , “output transformer” or “output voltage of the output transformer”). Hence, for the purpose of examination, Examiner is interpreting claims 1 and 10’s an electronic transformer comprising TWO SEPARATE PORTIONS, where FIRST PORTION comprises features a and b (has the functionality to convert AC input to constant DC output, with an input amplitude control); and SECOND PORTION comprising rest of the feature(s), such as- (c) “dimming control circuit”,(d) “a controller”, (e) “an inverter” , (f) “output transformer” or (g)“output voltage of the output transformer” (has the functionality to convert AC/DC input to constant AC (under BRI, could be even a DC) output, with an input amplitude control, based on an user-input dimming control).]
However, Banayan teaches (Fig. 1-5; col. 6 lines 16-38 and col. 7 L55-col. 8 L55) an electronic transformer (ie. Fig. 1) comprising: a respective connection between AC voltage input (102, 106), a rectifier (AC-DC power stage 104 comprising: a rectifier 114 rectifying AC input voltage) and a power factor corrector (AC-DC power stage 104 also comprising: PFC 116); wherein the power factor corrector (104: 116) configured to output DC voltage (i.e. DC output signal ‘136 and 134’ of 104); an output transformer (171) configured to receive the switched voltage (DC-AC stage 140) and provide an output voltage (180); wherein the output voltage (180 AC output) is substantially the same (claim 1, abstract and col. 8 L51-56) regardless of an amplitude of an input voltage (102, 106; col. 6 L16-65).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Choi’s electronic transformer to include a rectifier and power factor corrector, in order to receive DC signal, and also to have an amplitude control to ensure required constant output voltages (from the output transformer), regardless of various input amplitudes, as disclosed by Banyan, as doing so wouald have provided an high fidelity output, using compact, lightweight and powerful AC power exchanger, 
However, Choi and Banyan fail to teach the power factor corrector configured to output a substantially constant DC voltage regardless of an amplitude of the input voltage.
However, Imanka (US Pub 2015/0188) teaches (Fig. 2-3, 10 & 16; Para 76-86) an electronic transformer (i.e. Fig. 16; use of transformer 15 to output DC voltage to the load) comprising: an input (Fig. 2-3, 10, 16; Vin) configured to receive an input voltage (Fig. 2-3, 10, 16; AC signal is received as Vin to be used in power supply 50); a rectifier (Fig. 2-3, 10, 15; diode bridge ‘DB 14’) and a power factor corrector (Fig. 2-3, 10, 16; PFC- ‘8, 30, CE, Qs, Rs, R3, C3 D3’), the rectifier (DB 14) configured to rectify the input voltage (AC signal of Vin is rectified) and the power factor corrector (PFC- ‘8, 30, CE, Qs, Rs, R3, C3 D3) configured to output a substantially constant DC (Fig. 2-3, 10, 16; i.e. output of transformer 15) regardless of an amplitude of the input voltage (i.e. using amplitude normalization circuit and attenuator 8). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Choi and Banyan’s electronic transformer to include a rectifier and power factor corrector with an amplitude normalization circuit, as disclosed by Imanka, as doing so would have generated good reproducibility of an input voltage waveform having a constant amplitude, regardless of an amplitude of an input voltage waveform, as taught by Imanka (See, Imanka, Para 3-8 and abstract).
Regarding claim 10, Choi teaches (Fig. 1-8. Col. 1 L23-34, L53-67, col. 4 L18-col. 5 L36, col. 6 L39-col. 8 L22) a method of transforming an input voltage (DC Vin to AC Vout output), the method comprising: receiving the input voltage (DC input V-IN); receiving a user-input (BRITE) with a dimming control circuit (abstract, Fig. 1 shows the main invention describing the use of two networks to control the brightness/dimming of fluorescent lamp CCFL 112): outputting, with the dimming control circuit (abstract, Fig. 1 shows the main invention describing the use of two networks to control the brightness/dimming of fluorescent lamp CCFL 112), a pulse width modulated control signal (PWM-OUT, using PWM Controller 412, 414) based on the user-input (BRITE); outputting, with a controller (Fig. 4a, 110’s Vsns, 400, 402, 404, 422, 410, 408), a control voltage (Vramp) based on the pulse width modulated signal (PWM-OUT is received via two networks of Fig. 1, and then as Vsns, respectively); receiving (BRITE, VIN and 108’s output are received by the inverter), with an inverter (Fig. 1’s primary network 100 is an inverter, which can be half bridge (Fig. 3B, 326, 328) or full-bridge (Fig. 2, 202, 204, the control signal (108); outputting (present at the primary winding of 206 that is outputted from 220), with the inverter (Fig. 1’s primary network 100 is an inverter, which can be half bridge (Fig. 3B, 326, 328) or full-bridge (Fig. 2, 202, 204, 212, 214), as shown in Fig. 2-3), a switched voltage (present at the primary winding of 206 that is outputted from 220) related to the pulse width modulated signal (PWM-OUT of 108); and outputting, with an output transformer (Fig. 1’s secondary network 102 is a transformer 206, which is shown in Fig. 2-3), an output voltage (V-out) based on the switched voltage (present at the primary winding of 206 that is outputted from 220).
However, Choi fails to teach rectifying, via a rectifier, the input voltage; outputting, via a power factor corrector, a substantially constant DC voltage regardless of an amplitude of the input voltage’ and the output voltage (of the output transformer) is substantially the same regardless of an amplitude of an input voltage.
[NOTE. under BRI, features such as (a) ‘rectifier’ and (b) ‘power factor corrector’, are known to convert AC signal into a DC signal, which is a well-known and established technique. Note, Applicant fail to establish any relationship or connection of the ‘rectified input voltage’ of feature (a), and ‘a substantially constant DC voltage’ of feature (b), to any other rest of features, as claimed in claim 1, (i.e. other feature(s), such as- “dimming control circuit”, “a controller”, “an inverter” , “output transformer” or “output voltage of the output transformer”). Hence, for the purpose of examination, Examiner is interpreting claims 1 and 10’s an electronic transformer comprising TWO SEPARATE PORTIONS, where FIRST PORTION comprises features a and b (has the functionality to convert AC input to constant DC output, with an input amplitude control); and SECOND PORTION comprising rest of the feature(s), such as- (c) “dimming control circuit”,(d) “a controller”, (e) “an inverter” , (f) “output transformer” or (g)“output voltage of the output transformer” (has the functionality to convert AC/DC input to constant AC (under BRI, could be even DC) output, with an input amplitude control, based on an user-input dimming control).]
However, Banayan teaches (Fig. 1-5; col. 6 lines 16-38 and col. 7 L55-col. 8 L55) an electronic transformer (ie. Fig. 1) comprising: a respective connection between AC voltage input (102, 106), a rectifier (AC-DC power stage 104 comprising: a rectifier 114 rectifying AC input voltage) and a power factor corrector (AC-DC power stage 104 also comprising: PFC 116); wherein the power factor corrector (104: 116) configured to output DC voltage (i.e. DC output signal ‘136 and 134’ of 104); an output transformer (171) configured to receive the switched voltage (DC-AC stage 140) and provide an output voltage (180); wherein the output voltage (180 AC output) is substantially the same (claim 1, abstract and col. 8 L51-56) regardless of an amplitude of an input voltage (102, 106; col. 6 L16-65).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Choi’s electronic transformer to include a rectifier and power factor corrector, in order to receive DC signal, and also to have an amplitude control to ensure required constant output voltages (from the output transformer), regardless of various input amplitudes, as disclosed by Banyan, as doing so wouald have provided an high fidelity output, using compact, lightweight and powerful AC power exchanger, providing AC power at a stable, predictable constant level, regardless of various input’s amplitudes, as taught by Banyan (col. 2 L14-45).
However, Choi and Banyan fail to teach the power factor corrector configured to output a substantially constant DC voltage regardless of an amplitude of the input voltage.
However, Imanka (US Pub 2015/0188) teaches (Fig. 2-3, 10 & 16; Para 76-86) an electronic transformer (i.e. Fig. 16; use of transformer 15 to output DC voltage to the load) comprising: an input (Fig. 2-3, 10, 16; Vin) configured to receive an input voltage (Fig. 2-3, 10, 16; AC signal is received as Vin to be used in power supply 50); a rectifier (Fig. 2-3, 10, 15; diode bridge ‘DB 14’) and a power factor corrector (Fig. 2-3, 10, 16; PFC- ‘8, 30, CE, Qs, Rs, R3, C3 D3’), the rectifier (DB 14) configured to rectify the input voltage (AC signal of Vin is rectified) and the power factor corrector (PFC- ‘8, 30, CE, Qs, Rs, R3, C3 D3) configured to output a substantially constant DC (Fig. 2-3, 10, 16; i.e. output of transformer 15) regardless of an amplitude of the input voltage (i.e. using amplitude normalization circuit and attenuator 8). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Choi and Banyan’s electronic transformer to include a rectifier and power factor corrector with an amplitude normalization circuit, as disclosed by Imanka, as doing so would have generated good reproducibility of an input voltage waveform having a constant amplitude, regardless of an amplitude of an input voltage waveform, as taught by Imanka (See, Imanka, Para 3-8 and abstract).
Regarding claims 3, 12, Choi teaches the inverter is a half-bridge inverter (Fig. 1’s primary network 100 is an inverter, which can be half bridge (Fig. 3B, 326, 328) or full-bridge (Fig. 2, 202, 204, 212, 214), as shown in Fig. 2-3).
Regarding claims 4, 13, Choi teaches the amplitude (col. 8 L48-67). 
 being at least one selected from a group consisting of approximately 120-volts RMS and approximately 277-volts RMS.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chios’s in order to have the use of amplitude being at least one (see Col. 3, L20-32 for the varying amplitude) selected from a group consisting of approximately 120-volts RMS and approximately 277-volts RMS as doing so would have improved in providing required input voltage, since it has been held that where the general condition of claim are disclosed in prior art, discovering the optimum or workable ranges involves routine skill in the art, In re Aller, 105 USPQ 233.Please, note that in the current Application, Application has not disclosed any criticality for the claimed invention. 
Regarding claims 5, 14, Choi teaches the output voltage, except for the range being within a range between approximately 100-volts and 140-volts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Chios’s in order to have the use of output voltage being within a range between approximately 100-volts and 140-volts  (see Col. 3, L20-32 for the varying output voltages), as doing so would have improved in providing required load voltage, since it has been held that where the general condition of claim are disclosed in prior art, discovering the optimum or workable ranges involves routine skill in the art, In re Aller, 105 USPQ 233.Please, note that in the current Application, Application has not disclosed any criticality for the claimed invention. 
Regarding claims 8, 15, Choi fails to teach a booster circuit (Fig. 2, 220 is a booster circuit) configured to boost the input voltage (Vin).
6. 	Claims 6-7 are rejected under 35 U.S.C 103 as being unpatentable over Choi (US Pat 7414371, in view of Banayan (US Pat 9331566), Imanka (US Pub 2015/0188) and Franck (US Pub 20020071299).
Regarding claim 6, Choi, Banayan and Imanka collectively fail to teach an output transformer including a primary coil and a secondary coil, the secondary coil having at least one selected from the group of a first number of turns and a second number of turns.
However, Franck teaches an output transformer (T1) including a primary coil (T2a) and a secondary coil (T2b, T2c), the secondary coil having at least one selected (Fig. 1, para 17) from the group of a first number of turns and a second number of turns.

Regarding claim 7, Choi, Banyan and Imanka collectively fail to teach the number of turns of the secondary coil is based on the input voltage. 
However, Franck teaches the number of turns of the secondary coil (T2b. T2c) is based on the input voltage (Fig. 1. Para 17). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified electronic transformer collectively taught by Choi, Banyan and Imanka to include output transformer in that specific configuration, as disclosed by Franck, as doing so would have improved maintaining required oscillation of the half-bridge inverter (s), as required, as taught by Franck (Para 17 and abstract).
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/11/2022






	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839